PER CURIAM.
In a dissolution of marriage case the trial court entered an order on August 5, 1985, restoring the husband to possession of the marital home and on August 7, 1985, the court entered another order awarding the wife temporary support and fees. From said orders the wife perfected a non-final appeal in case No. 85-1920.
While that appeal was pending the wife sought and received an award of attorney’s fees pending the non-final appeal in case No. 85-1920. From that order the husband filed a new non-final appeal in case No. 85-2310. The wife moved to dismiss the appeal in case No. 85-2310 for lack of jurisdiction. This court ordered that the latter appeal and motion to dismiss be treated as a motion to review an award of attorney’s fees under Florida Rule of Appellate Procedure 9.600(c).
We have reviewed the order awarding attorney’s fees and find it proper. Accordingly, that order is affirmed.
The orders of August 5 and August 7, 1985, remain pending in the non-final appeal, case No. 85-1920.
DOWNEY, HURLEY and DELL, JJ., concur.